Citation Nr: 0208757	
Decision Date: 07/31/02    Archive Date: 08/02/02

DOCKET NO.  94-09 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES


1.  Entitlement to a disability evaluation in excess of 20 
percent for low back disability.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for right knee disability.  

3.  Entitlement to a total compensation rating based on 
individual unemployability.  



REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

James A. Frost, Counsel

INTRODUCTION

The veteran served on active duty from May 1954 to May 1956 
and from May 1958 to June 1965.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO) in Wichita, Kansas.  
In a rating decision dated in July 1993, the regional office, 
in pertinent part, denied entitlement to an evaluation in 
excess of 10 percent for the veteran's low back disability 
and denied an application to reopen a claim for compensation 
based on right knee disability.  

By a rating decision dated in August 1995, the regional 
office increased the evaluation for low back disability to 20 
percent disabling under Diagnostic Code 5295, effective from 
July 5, 1995.  The veteran continued to express disagreement 
with the assigned 20 percent evaluation.  

In a decision dated in July 1997, the Board granted service 
connection for right knee disability.  The regional office 
implemented that decision in August 1997, assigning a 
noncompensable evaluation, effective from July 2, 1993.  That 
rating decision represented a full grant of the benefit 
sought - service connection.  However, the veteran, through 
his attorney-representative, expressed disagreement with the 
evaluation assigned.  See Grantham v. Brown, 114 F.3d 1156 
(Fed. Cir. 1997) (where an appealed claim for service 
connection is granted during the pendency of the appeal, a 
second notice of disagreement must thereafter be timely filed 
to initiate appellate review of the claim concerning the 
compensation level assigned for the disability).  

In August 1998, the regional office reclassified the service-
connected right knee disability as right knee arthritis and 
granted a 10 percent evaluation under Diagnostic Code 5010, 
effective from July 2, 1993, the date of receipt of the 
veteran's application to reopen his claim for service 
connection for bilateral knee disability.  The regional 
office also reclassified the low back disability as lumbar 
arthritis with low back pain and continued the 20 percent 
evaluation under Diagnostic Code 5010.  The regional office 
furnished the veteran with a supplemental statement of the 
case at that time and informed him that a response was 
optional at that time.  However, in March 1999, the regional 
office issued a statement of the case with respect to this 
issue and notified the veteran that he had to perfect his 
appeal within 60 days.  In April 1999, the regional office 
received a statement from the veteran's attorney in lieu of a 
VA Form 9, which was sufficient to perfect the veteran's 
appeal with respect to the evaluation of his right knee 
disability.  

In February 1998, the veteran, through his attorney-
representative, raised a claim of entitlement to a total 
compensation rating based on individual unemployability.  The 
regional office denied the claim, notifying the veteran of 
that determination in August 1998.  The veteran through his 
attorney-representative initiated, and subsequently 
perfected, an appeal of this issue.  

In the meantime, the Board in a decision dated in June 1999 
denied an evaluation in excess of 20 percent for a low back 
disability, effective from July 5, 1995, but granted a 20 
percent evaluation for low back disability prior to July 5, 
1995.  The Board also denied an evaluation in excess of 10 
percent for right knee disability.  

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order dated in December 1999, the Court granted a joint 
motion of the parties and vacated that part of the Board's 
decision that denied an evaluation in excess of 10 percent 
for right knee disability; an evaluation in excess of 20 
percent for low back disability prior to July 5, 1995; and an 
evaluation in excess of 20 percent for low back disability 
from July 5, 1995.  Copies of the Court's Order and the joint 
motion have been placed in the claims file.

In a decision of September 12, 2000, the Board again denied 
the veteran's claims.  The veteran appealed the Board's 
decision to the Court, which, upon a joint motion of the 
parties, vacated the Board's September 12, 2000, decision and 
remanded the matter to the Board for consideration of the 
applicability of the Veterans Claims Assistance Act of 2000. 
Copies of the Court's Order and the joint motion have been 
placed in the claims file.

In March 2002, the Board notified the appellant's 
representative that he might submit additional evidence and 
argument in support of the veteran's claims.  The 
representative presented additional argument in June 2002 but 
did not submit any additional evidence.      


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran's low back disability is manifested by 
moderate limitation of motion, with X-ray evidence of 
degenerative joint disease and narrowing of the L4-5 disc 
space, and subjective complaints of pain, but without 
evidence of neurologic involvement or additional functional 
impairment.  

3.  The veteran's right knee disability is manifested by X-
ray evidence of degenerative arthritic changes with 
subjective complaints of pain and slight loss of knee 
flexion, without objective evidence of instability or other 
functional impairment.  

4.  Service connection is also in effect for residuals of a 
laceration of the right thumb, currently evaluated as 10 
percent disabling; and for dermatitis venenata of the left 
hand, currently evaluated as noncompensably disabling.  The 
combined service-connected evaluation is 40 percent.  

5.  The veteran has the equivalent of a high school education 
(GED) and has occupational experience as a carpenter and 
millwright.  He last worked full time in 1991.  

6.  The veteran's service-connected disabilities are not of 
such severity as to preclude him from securing or following a 
substantially gainful occupation consistent with his 
education and occupational experience.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for lumbar spine disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 
4.71a, Diagnostic Code 5010 (2001).  

2.  The criteria for an evaluation in excess of 10 percent 
for right knee arthritis have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.7, 4.71a, 
Diagnostic Code 5010 (2001).  

3.  The criteria for a total compensation rating based on 
individual unemployability have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.321, 
3.340, 3.341, 4.16 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial matter - VA's duty to notify/assist

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West 2001)].  This law redefines the 
obligations of VA with respect to the duty to assist. The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  Regulations implementing the VCAA 
have been enacted.  See 66 Fed. Reg. 45, 620 (August 29, 
2001) [codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
regulations are accordingly applicable.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].

After having carefully reviewed the record on appeal, and for 
reasons expressed immediately below, the Board has concluded 
that the requirements of the VCAA have been effectively 
satisfied with respect to the issue on appeal.

(i.) Notification

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.

The veteran was informed in Statements of the Case and in 
several Supplemental Statements of the Case of the relevant 
law and regulations and the type of evidence which could be 
submitted by him in support of his claims.  In addition, 
although the Court's remand served to vacate the Board's June 
1999 and September 2000 denials of the veteran's claims, the 
Board's prior discussions nonetheless remain a matter of 
record and ones which were clearly provided to the appellant.  
Examination of the now-vacated decisions reveals that the 
Board clearly articulated the relevant law and regulations 
and discussed these legal provisions in the context of the 
evidence then of record.  In other words, through the Board's 
prior denials, the appellant has already had an extensive 
advisement of the evidence which would be required to 
substantiate his claims. 

(ii.) Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The Board notes that the veteran has been afforded 
multiple VA examinations to assist in rating his service 
connected disabilities for which he is seeking higher 
ratings.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of the appeal.  They have not identified any 
evidence which might be pertinent to the claims on appeal 
which the RO has not obtained and considered.  The Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to his claims has been 
fulfilled.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and finds that 
the development of the claim has been consistent with the 
provisions of law.  Accordingly, the Board will proceed to a 
decision on the merits on the issues on appeal.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity in civil occupations.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2001).  

Factual Background

The service medical records reflect treatment, beginning in 
1960, for complaints of low back pain.  When seen at a 
service clinic in December 1963, he complained of low back 
pain as a result of a motor vehicle accident a week earlier.  
X-rays of the lumbosacral spine showed no significant bone or 
joint abnormalities at that time.  When seen in the 
orthopedic clinic later in December 1963, the impression was 
strain, acute, lumbosacral.  Although the veteran noted that 
his back was injured in a motor vehicle accident in 1963 when 
he was examined for separation in May 1965, a disability of 
the back was not found on clinical examination at that time.  

On VA general medical examination in July 1971, however, 
marked paraspinatus muscle spasm was noted on backward 
extension and lateroflexion of the low back.  There was pain 
over the L4-5 area on palpation.  Straight leg raising was to 
70 degrees, bilaterally, and was limited by low back pain.  
Abduction of the hips resulted in pain in the lower back.  X-
rays of the lumbosacral spine showed complete straightening 
of the spine and a slight transitional lumbosacral area with 
sclerosis of the lumbosacral apophyseal articulation.  The 
pertinent diagnosis was consistent with the X-ray findings.  

A rating decision dated in August 1971 granted service 
connection for a transitional anomaly with associated 
sclerosis in the lumbosacral region and assigned a 10 percent 
evaluation under Diagnostic Code 5299, effective from April 
27, 1971, the date of receipt of the veteran's initial claim 
for VA compensation benefits.  See 38 C.F.R. § 4.27 (2001) 
(diagnostic code with "99" as last two digits indicates a 
"built-up" code for an unlisted condition that is rated by 
analogy to a listed condition).  The RO apparently rated the 
disability by analogy to lumbosacral strain under Diagnostic 
Code 5295.  See 38 C.F.R. § 4.20 (2001) (unlisted condition 
to be rated on the basis of a listed disability that is 
closely analogous in symptomatology, anatomical localization, 
and functions affected).  The 10 percent evaluation was 
thereafter continued.  In a rating decision dated in June 
1986, the low back disability was reclassified as a low back 
condition (developmental), and the evaluation was continued 
under Diagnostic Code 5299-5295.  

In a decision dated in June 1987, the Board denied an 
evaluation in excess of 10 percent for a low back disorder.  
In September 1990, the Board again denied an evaluation in 
excess of 10 percent for a low back disability.  The latter 
decision was affirmed by a three-judge decision of the Court 
in February 1992.  The Court noted at that time that the 
applicable diagnostic code in the rating schedule for the 
evaluation of the veteran's service-connected low back 
disorder was Diagnostic Code 5295.  

At the time of a VA examination conducted in April 1989, 
there was no evidence of back tenderness or spasm.  The 
veteran reported being hospitalized once a year for acute 
exacerbations of his low back pain.  He used a cane.  He had 
a stable right knee, which was without effusion and was 
nontender.  X-rays of the right knee and lumbar spine were 
normal.  

A VA record dated in March 1992 reflects complaints of back 
pain.  

On a private examination in January 1993, the knee 
demonstrated motion from zero to 130 degrees, with movements 
described as "quite jerky and with pain behavior."  There 
was evidence of 1+/4 chondromalacia bilaterally.  The veteran 
was unable to squat past about a 1/4 squat due to a 
combination of complaints of pain in the right knee and low 
back.  In the prone position, the veteran reacted with pain 
behavior to palpation of the lumbosacral junction, extending 
to both buttocks.  He had forward flexion of the lumbar spine 
to 70 degrees, backward extension to 20 degrees, and lateral 
flexion to 30 degrees.  Rotation was described as 
"satisfactory".  All movements were accompanied by 
complaints of discomfort and pain behavior.  The veteran's 
gait was described as slow and deliberate, lurching 
bilaterally to the right and utilizing a cane.  Heel-and-toe 
walking was performed satisfactorily, although with somewhat 
"jerky-type uncoordinated movements."  Straight leg raising 
produced no true radicular complaint.  A low back pain 
evaluation profile dated in October 1991 was referenced as 
showing an unremarkable pain profile, but a psychogenic pain 
score was within the abnormal range.  The physician 
summarized the findings by stating that there was a loss of 
lumbar spine motion and flexibility, with pain, explained by 
X-ray evidence of degenerative facets, and that the right 
knee revealed a satisfactory range of motion with normal 
ligamentous structures, without explanation of the veteran's 
complaints of internal derangement and without X-ray evidence 
of accelerated arthritis.  

In January 1994, the veteran was seen at a VA neurology 
clinic with complaints of pain in his back and knees.  He 
reported that his knees gave out and that he had fallen 
several times.  In June 1994, he was hospitalized at VA for 
alcohol-related treatment.  An X-ray report in August 1994 
included a notation of complaints of pain radiating down both 
lower legs, greater on the left than on the right, and 
positive straight leg raising.  The left ankle jerk was 
absent.  The X-ray report referred to magnetic resonance 
imaging (MRI) in 1992 showing compromised dimensions at L4 to 
L5.  An MRI report in September 1994 showed no new findings.  

A VA inpatient treatment report shows that the veteran was 
briefly hospitalized in July 1995 for complaints of radiating 
back pain into his lower extremities, worse on the left than 
on the right.  A history of depression, alcohol abuse, 
coronary artery disease with three myocardial infarctions, 
asbestosis, and degenerative joint disease was noted.  He had 
back pain over the spine at the level of L4-5.  The final 
assessment was degenerative joint disease in the lumbar spine 
with decreased sensory function in the lower extremities.  

In August 1995, the veteran presented for a VA orthopedic 
examination.  The veteran reported ceasing work due to a 
stroke that caused him to have slow thinking processes and 
some speech impairment.  The veteran complained of constant 
low back pain, with radiation into his lower extremities.  He 
reported using a TENS unit about every other day.  He walked 
with a cane at the time of examination.  He complained of 
increased back pain with riding in a car for over 30 minutes.  
He also reported pain with too much sitting, standing, 
bending or walking.  He reported taking an anti-inflammatory 
medication.  He walked with a limp at the time of 
examination.  He was able to heel and toe walk, "somewhat 
weakly and shakily."  Straight leg raising was to 90 
degrees, with complaints of low back pain, especially on the 
left side.  He complained of a decreased pin prick sensation 
on the left.  There was no evidence of muscle spasm.  The 
veteran complained of tenderness and winced even with 
palpation only on the skin as if there was pain with very 
light touch.  He had forward flexion of the lumbar spine to 
30 degrees, with normal being 60 degrees; backward extension 
to 15 degrees, with normal being 25; and lateral bending to 
20 degrees, bilaterally, with normal being 25 degrees.  The 
VA examiner reported that the veteran had a significant 
problem that limited him in lifting, bending and twisting.  A 
lumbar MRI scan conducted in September 1994 was said to show 
a slight to moderate L4-5 disc bulge and degenerative changes 
in the lower lumbar facet joints.  X-rays were interpreted as 
showing normal vertebral bodies and normal disc spaces.  
Facet sclerosis, degeneration and narrowing at the L4, L5 and 
S1 levels were visualized.  The examiner said that the same 
changes were previously seen on X-rays of the lumbar spine as 
far back as 1988.  Laboratory studies showed a negative 
Rheumatoid Factor and a negative ANA (antinuclear antibody).  
His erythrocyte sedimentation rate was within normal limits.  

VA progress notes dated from September 1996 to February 1997 
reflect counseling and treatment for alcohol use and 
psychiatric complaints.  

In February 1997, the veteran underwent a VA orthopedic 
examination.  The examiner noted that the veteran had retired 
from his employment in 1990 due to a stroke.  An examination 
of the spine revealed no surgical scars, no spasm, and no 
scoliosis.  He complained of tenderness with palpation and 
"quickly jumps and winces, with just light palpation.  He 
did this once and did not do it again."  He had lumbar 
flexion and lateral bending to 75 percent of normal; backward 
extension was to 50 percent of normal.  The veteran 
complained of discomfort and pain at the extremes of all 
motions.  His reflexes and strength were good.  An 
examination of the right knee showed full motion, without 
evidence of deformity, swelling, increased heat, ligament 
instability or crepitation during motion.  The examiner 
stated that physical examination of the knee joints was 
essentially negative and that the low back showed some 
limited range of motion due to apparent pain, without 
evidence of any neurologic symptomatic disc problems.  

In April 1997, the veteran was hospitalized by VA for alcohol 
intoxication.  The veteran used a cane at that time.  In 
September 1997, he was again hospitalized at a VA facility 
with a primary diagnosis of alcohol dependence.  A review of 
systems at that time revealed that the veteran was ambulating 
in a wheel chair due to right knee pain.  He demonstrated a 
decreased range of back motion, with some low back tenderness 
on palpation.  There was also evidence of severe right knee 
pain with movement and a severely decreased range of motion.  

On VA orthopedic examination in October 1997, the veteran 
complained of low back pain.  The examiner noted that X-rays 
showed small anterior osteophytes at T12, L1 and L2.  The 
examiner stated that an examination revealed no evidence of 
neurologic injury or deficit that would come from any lumbar 
disc protrusion.  The examiner indicated that the veteran had 
some low lumbar degenerative changes that would be possible 
causes of low back symptoms such as limited motion and 
discomfort.  The examiner noted that the veteran had had a 
neurology consultation in March 1996 that indicated a problem 
of chronic alcoholism and a disorder of the limbic system, 
the corticospinal tract and the posterior columns, and the 
peripheral nerves.  The examiner stated that certainly this 
kind of problem could cause some lower extremity and back 
symptoms.  The examiner remarked that the findings on X-ray 
examination were not extensive or severe, but only mild to 
moderate in degree.  The examiner said that he did not see 
any clinical evidence of a nerve problem stemming from the 
lumbar area.  The examiner stated that the veteran's back 
problem should not cause any incoordination or excess 
fatigability.  The examiner also noted that examination of 
both knees was negative.  X-rays of the lumbar spine in 
September 1997 were interpreted by the radiologist as showing 
degenerative joint disease.  

In a March 1998 report, a VA examiner referred to evaluation 
of the veteran in February 1997.  The examiner noted that the 
veteran had complained of pain in both knees, mainly on the 
medial sides, that was present every day.  The veteran also 
complained of occasional knee joint swelling and reported 
occasional popping and sometimes a feeling of "giving out".  
The examiner noted that an examination of the knees had been 
completely normal.  The examiner then referred to X-rays 
performed in January 1997 reflecting minimal early 
degenerative arthritic changes and a moderate amount of 
patellofemoral joint narrowing with osteophytes in the right 
knee.  The examiner's impression was patellofemoral joint 
degenerative changes of a mild degree.  The VA examiner 
stated that clinical examination in February 1997 revealed no 
evidence of impairment of more than mild severity and that 
the complaints appeared more significant than the clinical 
findings.  

In the March 1998 report, the VA examiner also noted that the 
veteran presented with back complaints in February 1997.  The 
examiner referred to X-rays showing osteophytes at L1 and L2 
and some disc space narrowing at L4 to L5 and L5 to S1.  The 
veteran had complained of back discomfort, increased by too 
much sitting, lifting, bending, squatting or bowling.  He had 
reported using a cane, and using a TENS unit every other day.  
The examiner noted that during palpation of the lumbar 
muscles, the veteran had complained of tenderness and 
discomfort.  He was able to walk on his heels and toes in a 
"shaky" manner.  The examiner noted a limited range of 
lumbar motion, which was reported by the veteran to be 
painful.  There was no evidence of neurologic involvement of 
the lower extremities.  The diagnosis was degenerative disc 
disease at the two lower levels of the spine, as well as 
degenerative lumbar facet joints.  The examiner characterized 
the problem as moderate, primarily involving the joints and 
disc spaces, and secondarily involving the muscles due to 
stiffness, but without nerve involvement.  

In March 1998, a VA neurologic examination involving the 
veteran's spine was also conducted.  The veteran complained 
of lower extremity weakness and numbness, and of pain 
radiating down both hips and posterior thighs on occasion.  
On examination, he was in no distress.  The examiner noted 
that the veteran's spine was "dramatically tender to 
palpation."  The veteran moaned, grunted and withdrew to a 
very light touch over the lumbar area on both sides.  There 
was felt to be "perhaps" some right lumbar paraspinal 
spasm.  There was "apparently rather limited range of motion 
in all directions of lumbar motion."  Straight leg raising 
was negative on both sides while sitting.  The veteran's 
strength was difficult to evaluate due to poor effort.  The 
examiner noted guarding and apparent pain even to foot 
motion.  The veteran's gait was stated to be "wide-based, 
waddling, and apparently antalgic in a rather histrionic 
manner."  The examiner referred to a prior MRI scan and EMG 
study but stated that the test results were unavailable for 
review.  The assessment was chronic low back pain, without 
clear objective evidence of any neurologic involvement.  The 
examiner specifically noted that there seemed to be 
"considerable functional overlay."  

Analysis

A.  Low back disability

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 
(2001), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
service-connected disabilities at issue on this appeal.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  Where, as here, the issue 
is entitlement to an increased rating following the filing of 
a reopened claim, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The evidence in closest proximity to the recent 
claim is the most probative in determining the current extent 
of impairment.  Id.  

As indicated above, the low back disability is now evaluated 
under Diagnostic Code 5010 for traumatic arthritis.  
Traumatic arthritis is evaluated as for degenerative 
arthritis under Diagnostic Code 5003.  Under Diagnostic Code 
5003, degenerative arthritis (hypertrophic or 
osteoarthritis), established by X-ray findings, is rated on 
the basis of the limitation of motion under the appropriate 
diagnostic code for the specific joint or joints involved.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a (2001).  

Under the rating schedule, slight limitation of motion of the 
lumbar segment of the spine warrants a 10 percent evaluation; 
a 20 percent evaluation requires moderate limitation of 
motion.  A 40 percent evaluation is warranted where severe 
limitation of motion is shown.  38 C.F.R. § 4.71a (2001).  

The record shows that the veteran has only moderate 
limitation of motion of the lumbar spine.  When he underwent 
VA orthopedic examination in August 1995, he had moderate 
limitation of motion of the lumbar spine in all planes of 
excursion.  The veteran has been examined on numerous 
occasions throughout the course of this appeal, but 
limitation of motion of the lumbar spine to a degree to 
warrant the next higher evaluation under Diagnostic Code 5292 
has not been shown or more nearly approximated.  38 C.F.R. § 
4.7 (2001).  Limitation of motion of the lumbar spine has 
been repeatedly observed, but the examination findings have 
also shown the presence of an exaggerated response to 
testing.  For example, when the veteran was examined in 
August 1995, he complained of tenderness and winced even with 
palpation only on the skin as if there were pain with very 
light touch, yet no evidence of muscle spasm was elicited.  
On VA orthopedic examination in February 1997, he complained 
of tenderness with palpation and "quickly jumps and winces, 
with just light palpation.  He did this once and did not do 
it again."  Yet he had lumbar flexion and lateral bending to 
75 percent of normal and backward extension to 50 percent of 
normal and complained of pain and discomfort only the 
extremes of all motions.  Again, examination of the spine 
revealed no muscle spasm, and his reflexes and strength were 
good.  On VA neurologic examination in March 1998, the 
examiner reported that the veteran's low back was 
"dramatically tender to palpation.  He moans, grunts, and 
withdraws to very light touch over the lumbar area on both 
sides.  There is perhaps some right lumbar paraspinal 
spasm."  There was "apparently rather limited range of 
motion in all directions of lumbar motion."  Yet the low 
back was unremarkable in appearance, straight leg raising was 
negative on both sides while sitting, and strength, 
apparently in the lower extremities, was "difficult to 
evaluate due to poor effort."  The examiner also noted that 
the veteran's gait was "rather unusual".  His gait was 
wide-based, waddling, "and apparently antalgic in a rather 
histrionic manner."  Sensation testing was limited "due to 
somewhat vague responses," although there seemed to be loss 
to all modalities symmetrically below the knees.  (When 
hospitalized by VA in July 1988 for complaints of progressive 
motor weakness and numbness located distally over both lower 
extremities, in an ascending-type stocking distribution, the 
final diagnosis was sensory motor peripheral neuropathy due 
to chronic ethanol abuse involving the lower extremities and, 
to a less extent, the upper extremities.)  

The veteran's lengthy history of alcohol abuse and 
psychiatric disability undermine the reliability of his 
reported history and symptomatology.  When hospitalized by VA 
in January and February 1997, for example, it was reported 
that the veteran was well known to that VA facility and that 
he had been previously treated for depression, childhood 
post-traumatic stress disorder, alcohol dependence with 
repeated relapse, and a personality disorder.  It was 
reported that he was considered to be a "questionable 
historian."  Indeed, when hospitalized by VA in January 
1995, dementia was to be ruled out.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that in evaluating a service-connected joint disability, the 
Board erred in not adequately considering functional loss due 
to pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.  Id. at 204-7.  The Court 
remanded the case to obtain a medical evaluation to determine 
whether pain significantly limited functional ability during 
flare-ups or when the joint was used repeatedly over a period 
of time.  The Court also held that the examiner should be 
asked to determine whether the joint exhibited weakened 
movement, excess fatigability or incoordination.  If 
feasible, these determinations were to be expressed in terms 
of additional loss of range of motion due to any weakened 
movement, excess fatigability or incoordination.  Id. at 207.  
The painful motion of an arthritic joint must also be 
considered.  38 C.F.R. § 4.59 (1999); see VAOPGCPREC 36-97, 
63 Fed. Reg. 31,262 (1998); Lichtenfels v. Derwinski, 1 Vet. 
App. 484, 488 (1991).  

There is no definitive showing throughout the course of this 
appeal that the range of motion of the veteran's lumbar spine 
is any more than moderate, even when the DeLuca factors are 
considered.  In February 1997, the veteran had 75 percent of 
normal flexion and lateral bending; he had extension to 50 
percent of normal.  The orthopedic examiner in October 1997 
remarked that the findings on X-ray examination were not 
extensive or severe, but only mild to moderate in degree.  

The Board also notes that in October 1997, the VA orthopedic 
examiner stated that the veteran's back problem should not 
cause any incoordination or excess fatigability.  Although 
the veteran has continuing complaints of exquisite low back 
pain, there is strong reason to doubt that this symptom is 
sufficiently severe as to limit the range of motion of his 
low back to a point that equals or more nearly approximates a 
severe degree of impairment under Diagnostic Code 5292.  The 
Board emphasizes that it does not doubt that the veteran 
experiences pain on range of motion of the lumbar spine; the 
Board believes, however, that this pain is most credibly 
shown at the extremes of motion in the various planes of 
excursion tested.  This, in turn, means that a rating in 
excess of 20 percent under Diagnostic Code 5292 is not for 
application after July 5, 1995.  

To conclude otherwise would require the Board to ignore the 
evidence of record showing functional overlay.  It is highly 
probative of the veteran's actual clinical state that a 
number of professional assessments have indicated that his 
back findings on examination are less significant than his 
subjective complaints and that his disability is no more than 
moderately disabling.  The assignment of an evaluation in 
excess of the 20 percent rating currently assigned would 
require the Board to speculate regarding the range of motion 
of the lumbar spine beyond what the current evidence shows.  
See 38 C.F.R. § 3.102 (2001).  

The record prior to July 5, 1995, likewise yields no 
definitive evidence of any more than moderate limitation of 
motion of the lumbar spine, even when the DeLuca factors are 
considered.  The competent evidence prior to July 5, 1995, 
includes reports of private and VA evaluation of the spine in 
January 1993 and January 1994.  

As indicated above, the veteran in January 1993 had forward 
flexion of the lumbar spine to 70 degrees, backward extension 
to 20 degrees, lateral flexion to 30 degrees, and 
satisfactory rotation.  Although all movements were said to 
be accompanied by complaints of discomfort and pain behavior, 
no opinion was provided as to the extent any such pain 
resulted in additional functional impairment of the lumbar 
spine.  However, even if functional impairment due to pain 
were considered, the limitation of motion of the lumbar spine 
at that time likely would have been no more than moderate, as 
the veteran apparently demonstrated normal rotation and 
lacked only 25 percent of normal lateroflexion.  His lumbar 
spine approached, but did not equal, moderate limitation of 
motion on forward flexion and backward extension.  The VA 
neurology clinic assessment in January 1994 was silent 
regarding the specific degrees of motion of the lumbar spine; 
only straight leg raising was positive.  His gait was intact.  
Reference was made to a clinic note dated October 1, 1993.  A 
VA physical therapy clinic summary of that date shows that 
the veteran had been seen during the previous September for 
physical therapy for his back and neck, but the range of 
motion of his lumbar spine was not reported.  

In August 1995, the veteran demonstrated 50 percent of normal 
flexion and more than 50 percent of normal extension and 
lateral bending.  These findings are essentially consistent 
with those elicited on private examination in January 1993.  
Taken as a whole, these findings show no more than moderate 
limitation of lumbar spine motion, which is contemplated in 
the 20 percent rating currently assigned.  

A claimant is entitled to the resolution of reasonable doubt 
in his favor regarding the degree of disability when such a 
doubt arises after consideration of all the evidence.  
38 C.F.R. § 4.3 (2001).  This provision also refers to the 
provisions of 38 C.F.R. § 3.102 (2001), which provides for 
the application of the principle of reasonable doubt when 
such doubt arises concerning, inter alia, the degree of 
disability - the issue before the Board in this case.  But 
38 C.F.R. § 3.102 also defines reasonable doubt as "a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility."  
(Emphasis added.)  An evaluation in excess of 20 percent 
under Diagnostic Code 5292 would require the Board to engage 
in prohibited speculation as to the functional limitation of 
motion of the lumbar spine in its various planes of 
excursion.  

Finally, the Board notes that despite early findings of 
positive straight leg raising and complaints of lower 
extremity weakness or sensory impairment, there is competent 
and probative evidence by both orthopedic and neurologic 
examiners in February 1997 and March 1998 that the veteran's 
back pain is musculoskeletal in nature and without any 
neurologic involvement.  The VA orthopedic examiner in 
October 1997 noted prior findings indicating that the veteran 
had a history of alcoholism and a limbic disorder that could 
cause some of the lower extremity or back complaints.  As 
indicated above, this was not a new insight but mirrored the 
findings reached when the veteran was hospitalized by VA in 
July 1988.  The Board notes that service connection is not in 
effect for intervertebral disc syndrome and that the 
veteran's low back disability has never been evaluated under 
Diagnostic Code 5293, which contemplates neurologic 
involvement.  However, even if service connection were in 
effect for intervertebral disc syndrome, there is no 
competent evidence of neurologic symptomatology resulting 
from the service-connected low back disability.  Evaluation 
of the service-connected low back disorder under Diagnostic 
Code 5293 is therefore not warranted.  See 38 C.F.R. § 4.14 
(2001) (both the evaluation of the same disability under 
various diagnoses, and the use of manifestations not 
resulting from service-connected disability, are to be 
avoided in establishing the service-connected evaluation).  

The service-connected low back disability may also be 
evaluated under Diagnostic Code 5295.  Under Diagnostic Code 
5295, a 20 percent evaluation is warranted for lumbosacral 
strain where there is muscle spasm on extreme forward bending 
and unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain with listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation is 
also warranted if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. § 4.71a (2001).  

A rating under Diagnostic Code 5295, however, may not be 
combined with a rating under Diagnostic Code 5292 for 
limitation of lumbar spine motion without violating the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (2001).  The 
principal diagnostic codes by which the service-connected 
back disability may be evaluated involve or affect the same 
anatomical part and involve the same or overlapping 
functions.  As indicated above, the rule against pyramiding 
precludes the use of multiple diagnostic codes to 
artificially inflate the service-connected evaluation.  Id.  
Rather, the diagnostic code is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  

The evidence of record does not demonstrate the presence of 
severe lumbosacral strain such as to warrant a 40 percent 
evaluation under Diagnostic Code 5295.  There is no showing 
in the record of listing of the whole spine to the opposite 
side; a positive Goldthwait's sign, marked limitation of 
forward bending in a standing position, or abnormal mobility 
of the lumbar spine on forced motion.  

The Board notes that the VA orthopedic examiner in March 1998 
cited joint space degeneration as a cause of the veteran's 
back problem.  Diagnostic imaging has also indicated the 
presence of joint space narrowing and degenerative joint 
disease in the lumbar spine.  However, a loss of lateral 
motion with osteoarthritic changes has not been demonstrated.  
It bears emphasis that the record must show severe 
lumbosacral strain in order for the next higher rating to be 
applied and that osteoarthritic changes and narrowing or 
irregularity of the joint space are symptoms to be considered 
in gauging the overall level of disability under Diagnostic 
Code 5295.  Their presence, however, does not demonstrate a 
severe level of impairment without accompanying clinical 
findings showing severe functional impairment of the low 
back.  It is the clinical evidence demonstrating the degree 
of functional impairment that is determinative, not 
incidental findings on diagnostic imaging.  See 38 C.F.R. § 
4.10 (2001) (the basis of disability evaluations is the 
ability of the body as a whole, or of a system or organ, to 
function under the ordinary conditions of daily life); 
38 C.F.R. § 4.40 (2001) (disability of the musculoskeletal 
system is primarily the inability, due to damage or infection 
in parts of the system, to perform the normal working 
movements of the body with the normal excursion, strength, 
speed, coordination, and endurance).  The clinical evidence 
as a whole does not confirm the presence of severe 
lumbosacral strain.  Indeed, the orthopedic examiner in March 
1998 characterized the veteran's problem as only moderate in 
degree.  

This characterization of the severity of the veteran's low 
back disability was consistent with other findings at that 
time.  Although the March 1998 VA examination indicated that 
there was "perhaps" some right lumbar paraspinal spasm, 
even this finding was equivocal.  In February 1997, there was 
no evidence of lumbar spasm.  Although there was limited 
range of motion of the lumbar spine in several planes of 
excursion, the examiner in March 1998 noted that there was 
considerable functional overlay.  Although the veteran has 
complained of pain, and has demonstrated a limitation of 
motion, his complaints of pain, with no more than some 
evidence of moderate limited motion and occasional spasm, are 
consistent with a 20 percent evaluation under Diagnostic Code 
5295, but no more.  As the service-connected evaluation is 
assigned that most accurately reflects the degree of 
functional impairment shown by the evidence of record, the 
Board is of the opinion that the 20 percent evaluation 
assigned under Diagnostic Code 5010 and Diagnostic Code 5292 
reflects the actual degree of functional impairment 
demonstrated in this case.  38 C.F.R. §§ 4.10, 4.40 (2001).  

With any form of arthritis, painful motion is an important 
factor of disability; the intent of the rating schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  38 C.F.R. § 4.59 
(2001).  It is the intention of the schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating.  Id.  However, the factors for 
consideration under 38 C.F.R. § 4.59 are contemplated in the 
20 percent rating currently assigned for the service-
connected low back disability.  A higher evaluation based on 
these considerations would constitute prohibited pyramiding.  
38 C.F.R. § 4.14 (2001).  

An issue for consideration is entitlement to separate ratings 
for lumbar spine arthritis and other disability of the lumbar 
spine.  Unlike the diagnostic codes available for rating knee 
disability, the diagnostic codes applicable in this case - 
5292 (5010) and 5295 - contemplate arthritic changes and loss 
of range of lumbar spine motion as part and parcel of the 
disability rating.  As lumbar spine arthritis is rated on the 
basis of limitation of motion, which under DeLuca and 
Lichtenfels includes motion limited by pain, separate 
evaluations for limitation of motion of the lumbar spine 
under Diagnostic Code 5292 and for arthritis of the lumbar 
spine under Diagnostic Code 5003 would violate the rule 
against pyramiding set forth in 38 C.F.R. § 4.14 (2001).  
(Under Diagnostic Code 5003, even a 10 percent rating is not 
warranted in the absence of any limitation of lumbar spine 
motion, unless there is X-ray evidence of involvement of two 
or more minor joint groups.  Under 38 C.F.R. § 4.45(f) 
(2001), the lumbar vertebrae are considered a group of minor 
joints for purposes of rating disability from arthritis.)  

Similarly, osteoarthritic changes and limitation of motion 
are specifically contemplated in evaluating low back 
disability under Diagnostic Code 5295.  See Johnson v. Brown, 
9 Vet. App. 7, 10-11 (1996) (applying 38 C.F.R. §§ 4.40 and 
4.45, as elaborated in DeLuca, to evaluation of residuals of 
a stress fracture of the right pelvis under Diagnostic Codes 
5294 and 5295).  These symptoms essentially overlap with 
those necessary for a compensable evaluation under Diagnostic 
Codes 5003 (5010) and 5292, and bring into play the 
prohibition in 38 C.F.R. § 4.14 (2001) against rating 
essentially the same disability under various diagnostic 
codes in order to artificially inflate the service-connected 
evaluation.  As the Court has held, the critical element in 
assigning several ratings under various diagnostic codes is 
that none of the symptomatology for any one of the conditions 
be duplicative or overlapping with the symptomatology of any 
other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-
62 (1994).  When the VA General Counsel held that service-
connected knee disability could be evaluated under different 
diagnostic codes, it did so by finding that arthritis of the 
knee joint and instability of the knee constituted different 
disabilities, or different manifestations of the same 
disability, for which separate evaluations could be assigned.  
The service-connected knee could be evaluated under 
Diagnostic Code 5257, when knee instability was found, and 
could also be evaluated under Diagnostic Code 5003, if 
arthritis were visualized in the knee joint and additional 
disability were shown by limitation of motion of the knee to 
a noncompensable degree.  See VAOPGCPREC 23-97, 62 Fed. Reg. 
63,604.  The General Counsel stated in Precedent Opinion No. 
23-97:  "Since the plain terms of Code[s] 5257 and 5003 
suggest that those Codes apply either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Codes would not amount to pyramiding under section 4.14."  
Precedent opinion No. 9-98, is to like effect:  

If a musculoskeletal disability is rated 
under a specific diagnostic code that 
does not appear to involve limitation of 
motion (e.g., DC 5257)[,] and another 
diagnostic code predicated upon 
limitation of motion may be applicable 
(e.g., DC 5003 or DC 5010), the other 
diagnostic code must be considered.  

The Board concludes that separate evaluations for the 
service-connected low back disability under Diagnostic Codes 
5010 (5292) and 5295 are not warranted because the symptoms 
supporting one evaluation would be duplicative of symptoms 
necessary to support the other.  In these circumstances, 
separate evaluations are not available under the holding in 
Esteban or under the precedent opinions of the General 
Counsel.  

B.  Right Knee

The Board notes that this aspect of the veteran's appeal 
stems from a grant of service connection and an initial 
assignment of a zero percent evaluation for right knee 
disability.  The claim for a higher evaluation for right knee 
disability is an original claim that was placed in appellate 
status by the veteran's disagreement with the initial rating 
award.  In these circumstances, the rule in Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) ("Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance"), is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings may be assigned for separate periods of time 
based on the facts found - a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  

The RO in August 1997 initially classified the service-
connected entity as a right knee disability and rated it zero 
percent disabling under Diagnostic Code 5257.  

Under Diagnostic Code 5257, slight impairment of either knee, 
including recurrent subluxation or lateral instability, 
warrants a 10 percent evaluation; a 20 percent evaluation 
requires moderate impairment, while a 30 percent evaluation 
requires severe impairment.  38 C.F.R. § 4.71a.  

The veteran has complained of weakness and instability of his 
right knee.  The record shows that there was evidence of 1+/4 
chondromalacia of the right knee at the time of the private 
evaluation in January 1993.  Chondromalacia is the abnormal 
softening of cartilage.  See McIntosh v. Brown, 4 Vet. 
App. 553, 556 (1993); Hoag v. Brown, 4 Vet. App. 209, 211 
(1993).  

The private examiner in January 1993 indicated that 
examination of the right 
knee revealed a satisfactory range of motion with normal 
ligamentous structures.  X-rays of the right knee taken in 
October 1992 were reviewed and showed no articular spurring 
or joint narrowing.  The examiner was of the opinion that the 
veteran's history and clinical findings were consistent with 
subluxation of the patella or meniscal irregularities 
producing intermittent episodes of instability.  These 
findings were not replicated on later VA orthopedic 
examinations, and, as noted above, there is reason to doubt 
the reliability of the veteran's reported history - on which 
much of the private examiner's findings in January 1993 was 
based.  

The VA orthopedic examiner in March 1998 interpreted X-rays 
of the right knee taken in January 1997 as visualizing early 
degenerative arthritic changes.  Accordingly, the RO in 
August 1998 reclassified the service-connected right knee 
disability as right knee arthritis and rated the disorder as 
10 percent disabling under Diagnostic Code 5010 for traumatic 
arthritis, which, as indicated above, is rated under 
Diagnostic Code 5003 for degenerative arthritis.  

Degenerative arthritis is rated on the basis of the 
limitation of motion under the appropriate diagnostic code 
for the specific joint or joints involved.  However, when the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  
These 10 percent evaluations are combined, not added, under 
Diagnostic Code 5003.  The knee is a major joint for the 
purpose of rating disability from arthritis.  38 C.F.R. 
§ 4.45(f) (2001).  

Limitation of motion of the knee is contemplated in 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5260 and 5261 (2001).  Under 
Diagnostic Code 5260, a zero percent rating is assigned when 
flexion of the leg is limited to 60 degrees; a 10 percent 
evaluation is warranted when flexion is limited to 45 
degrees; while a 20 percent rating may be assigned when 
flexion is limited to 30 degrees, and a 30 percent rating may 
be assigned when flexion is limited to 15 degrees.  

Under Diagnostic Code 5261, a zero percent rating is assigned 
when extension of the leg is limited to 5 degrees; a 10 
percent evaluation is warranted when extension is limited to 
10 degrees; a 20 percent evaluation is for application when 
extension is limited to 15 degrees; a 30 percent evaluation 
is warranted when extension is limited to 20 degrees; a 40 
percent evaluation is for application when extension is 
limited to 30 degrees; and a 50 percent evaluation may be 
granted for extension of the leg that is limited to 45 
degrees.  

The presence of arthritis in the right knee has been 
established by X-ray examination.  Despite a notation of 
severely decreased knee motion at the time of hospitalization 
for alcohol problems in September 1997, subsequent VA 
examination reports consistently reflect a normal knee 
examination.  Moreover, the February 1997 report of VA 
examination shows that the veteran demonstrated full knee 
motion, while a private evaluation in January 1993 showed 
range of knee motion from zero to 130 degrees.  The normal 
range of knee motion is from zero to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (2001).  Thus, there is no competent medical 
evidence of right knee motion limited to a degree warranting 
assignment of a compensable evaluation under Diagnostic Codes 
5260 or 5261.  

Moreover, at the time of the VA orthopedic examination in 
February 1997, there was no evidence of deformity, swelling, 
increased heat, ligamentous instability, or crepitation.  A 
VA orthopedic examination in October 1997 was negative for 
clinical evidence of right knee disability, and physical 
examination of the knees in March 1998 was similarly normal.  
The orthopedic examiner in March 1998 stated that the 
examination in February 1997 had revealed no right knee 
impairment of more than mild severity and specifically 
commented that the veteran's subjective complaints were more 
significant than any clinical findings.  

The VA General Counsel has held that when a knee disorder is 
already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 in order to obtain a separate rating for 
arthritis.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997).  If 
the veteran does not at least meet the criteria for a zero 
percent rating under either of those diagnostic codes, there 
is no additional disability for which a rating may be 
assigned.  Id.  Where additional disability is shown, 
however, a veteran rated under Diagnostic Code 5257 can also 
be compensated under Diagnostic Code 5003 and vice versa.  
Id.  

Although arthritis has been visualized in the right knee, the 
demonstrated limitation of motion of the right knee does not 
meet the criteria for a zero percent rating under the 
applicable diagnostic codes (5260 and 5261).  Moreover, 
instability of the right knee has not been objectively 
confirmed on repeated examinations.  The veteran's right knee 
disability is manifested primarily by subjective complaints 
of pain and giving way, with objective findings only of 
degenerative joint disease and a slight loss of knee flexion.  
Accordingly, separate compensable evaluations under 
Diagnostic Codes 5003 for arthritis and 5257 for knee 
instability are not warranted because additional disability 
is not demonstrated.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); see VAOPGCPREC 9-98, 63 Fed. Reg. 56,703 (1998).  

The joint motion granted by the Court in vacating the Board's 
June 1999 decision stated that the Board had failed to fully 
consider the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 
in rating the service-connected right knee disability.  The 
joint motion cited VAOPGCPREC 9-98, indicating that the 
General Counsel had held that "[a] separate rating for 
arthritis could also be based on X-ray findings and painful 
motion under 38 C.F.R. § 4.59 . . ." pursuant to Lichtenfels 
v. Derwinski, 1 Vet. App. at 488.  

A separate rating may not be granted under Lichtenfels in 
this case, however, because a 10 percent rating is already in 
place for arthritis established by X-ray findings and 
manifested by limited, albeit noncompensable limitation of 
right knee motion.  The pain that the veteran experiences in 
his right knee and that, to some slight extent, limits his 
right knee motion, is contemplated in the 10 percent rating 
currently assigned under Diagnostic Code 5010.  A compensable 
evaluation under Diagnostic Code 5003 and 38 C.F.R. § 4.59 
(for painful motion) is in order where arthritis is 
established by X-ray findings and no actual limitation of 
motion of the affected joint is demonstrated.  Lichtenfels v. 
Derwinski, 1 Vet. App. at 488.  Where some limitation of 
motion is demonstrated in the joint, the Lichtenfels rule is 
not applicable.  The provisions of Diagnostic Code 5003 and 
38 C.F.R. § 4.59 may not be used to increase the evaluation 
for the same service-connected disability under a different 
interpretation of the same diagnostic code, as this is 
precluded by the rule against pyramiding.  See 38 C.F.R. 
§ 4.14 (2001).  

In effect, the right knee was rated under Diagnostic Code 
5257 for slight knee impairment until arthritis was 
visualized in the right knee on X-ray examination, when the 
Diagnostic Code under which the knee was evaluated was 
changed to reflect the more accurate diagnostic picture.  See 
VAOPGCPREC 13-92, 57 Fed. Reg. 49,746 (1992) (modification of 
the diagnostic code for service-connected low back disability 
from Code 5003 for degenerative arthritis to Code 5010 for 
traumatic arthritis not precluded by 38 U.S.C. § 1159, though 
in effect for more than 10 years, where the change was based 
on medical evidence reflecting a more accurate diagnosis).  

Although chondromalacia was noted in January 1993, knee 
instability was not then noted.  The range of motion of the 
right knee was limited by a loss of only 10 degrees of 
flexion at that time.  This loss appears to have been 
attributable to knee pain.  However, there is little recent 
objective evidence of pain on range of motion of the right 
knee such as to implicate the provisions of 38 C.F.R. § 4.40 
(2001), which require that functional loss due to pain be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  See Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  There is likewise little recent evidence 
to provide a basis for an assessment of the factors set forth 
in 38 C.F.R. § 4.45 (2001).  As with the veteran's low back, 
the evidence of functional loss with respect to the right 
knee consists almost wholly of history provided by the 
veteran with confirming objective findings on recent 
examinations.  As with his low back, there is good reason to 
reject this evidence as unreliable.  The Board is unable to 
base an increase in the service-connected rating for right 
knee disability on history provided by a veteran whose 
reliability as a historian is suspect.  See Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1361 (1998) (Board has fact-finding authority to assess 
the quality of the evidence before it, including the duty to 
analyze its credibility and probative value, as well as 
authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence).  

The Board accordingly concludes that the preponderance of the 
evidence is against the claim of entitlement to a rating in 
excess of 10 percent for right knee disability since July 2, 
1993.  38 U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).  

Total compensation rating based on individual unemployability

A total compensation rating based on individual 
unemployability may be assigned where the schedular rating 
for the service-connected disabilities is less than 
100 percent when it is found that his service-connected 
disabilities render the veteran unable to secure or follow a 
substantially gainful occupation.  38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (2001).  Unemployability associated with 
advancing age or intercurrent disability may not be 
considered in determining entitlement to a total compensation 
rating.  38 C.F.R. § 4.19 (2001).  Factors to be considered 
are the veteran's employment history and his educational and 
vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 
326, 332 (1991).  

In addition to disabilities of the low back and right knee, 
service connection is also in effect for residuals of a 
laceration of the right thumb, currently evaluated as 10 
percent disabling; and for dermatitis venenata of the left 
hand, currently evaluated as noncompensably disabling.  The 
combined service-connected evaluation is 40 percent.  

When the veteran was hospitalized by VA in August 1996 for 
treatment of depression, it was reported that his highest 
grade achieved was the 8th grade but that he had the 
equivalent of a high school education (GED).  

In his brief dated in June 2000, the attorney-representative 
contends that the veteran's Social Security earnings record, 
which was submitted with the brief, indicates that he has had 
no FICA earnings since 1991.  The attorney-representative 
also maintains that a March 1992 Disability Determination 
indicates that the veteran had been unemployable due to 
degenerative joint disease and low back pain since July 30, 
1991.  The attorney-representative contends that the Social 
Security Administration's determination is supported by the 
veteran's statements and by the evidence of record.  In an 
employment affidavit submitted in February 1998 (an apparent 
reference to the veteran's VA Form 21-8940), the veteran 
asserted that he had been unable to perform his previous work 
as a millwright or carpenter since 1991 due to service-
connected disabilities.  The attorney-representative 
maintains that a VA examination conducted in March 1998 
disclosed that the veteran had constant throbbing, which was 
present everyday, on the medial side of both knees.  (Service 
connection is in effect only for the right knee.)  The 
examining physician also noted that on occasion the veteran 
had some joint swelling and that both knees occasionally did 
some popping.  The examiner also indicated that too much 
sitting and squatting increased his back pain and that the 
veteran used a cane because of his back and leg complaints.  
The lumbar spine range of motion was limited and reported to 
be painful.  The attorney-representative also contended that 
the VA examiner in October 1997 indicated that any work that 
the veteran performed "would have to be of a light nature, 
of course."  (The examiner also stated at that time:  
"Although [the veteran] does have limitations in his 
physical activities, it would not make it completely 
impossible for him to be involved in some kind of work.")  
The attorney-representative maintains that the veteran has 
always made his living as either a carpenter or in 
construction.  It is asserted that his ability to maintain 
any kind of gainful employment in his field is no longer 
available to him due to his service-connected disabilities.  
The decision of the Social Security Administration confirms, 
it is claimed, that the veteran is unable to find a job in 
any area of work.  The Social Security Administration 
decision confirms that the veteran has no transferable skills 
that would enable him to do less physically demanding work.  

The record shows that the Social Security Administration 
found the veteran to be too disabled to work, beginning in 
July 1991, due to a primary diagnosis of degenerative joint 
disease and a secondary diagnosis of low back pain.  It is 
well settled, however, that decisions of the Social Security 
Administration regarding unemployability, while relevant, are 
not controlling with respect to VA determinations regarding 
unemployability.  See Damrel v. Brown, 6 Vet. App. 242, 246 
(1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); 
Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992); 
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  The decision of 
the Social Security Administration in this case was 
predicated on a very narrow view of the veteran's overall 
disability picture and does not begin to comprehend the 
panoply of disabilities that afflict him.  

The evidence overwhelmingly demonstrates that the veteran has 
a long history of physical and mental problems that are not 
service connected but that are significantly disabling.  For 
example, when hospitalized by VA in November 1991, it was 
reported that the veteran was a prior patient of the Alcohol 
and Drug Treatment Unit (ADTU) at that VA facility in 1987 
and 1989, following which he was discharged to outpatient 
care with supportive therapy consisting of Antabuse and 
regular attendance at AA.  It was reported that he had worked 
in construction until the previous July, when he was 
hospitalized and found to be disabled.  The veteran had been 
admitted in July with severe hypotension and found to have 
thrombotic occlusive processes.  He was started on anti-
coagulant medication and advised not to resume employment.  
The diagnoses on discharge from the hospital in November 1991 
were acute alcohol intoxication on admission, resolved; 
alcohol dependence, brief relapse; chronic continuous 
nicotine dependence; hypertension; degenerative arthritis; 
arteriosclerotic disease; and adjustment disorder with 
depressed mood and unresolved grief response.  He was then in 
a stable physical and emotional state and capable of resuming 
prehospital activities with the exception of strenuous 
gainful employment.  He was to continue as an outpatient at 
the ADTU.  

On examination later in November by S. I. M., Ph.D., a 
licensed clinical psychologist, it was reported that the 
veteran had a long history of alcoholism with three DUI 
offenses and other public intoxication convictions.  The 
veteran reported that he had been abusing alcohol "since 
around 8 years of age" but that he had not been drinking 
during the past two years.  It was noted that he had a 
history of psychiatric hospitalizations for alcohol and drug 
treatment and for depression and suicidal intent.  A mental 
status examination showed him to be depressed and somewhat 
agitated.  He gave a long history of alcoholism.  He 
functioned, the examiner said, in the low average 
intellectual range with similar levels of memory functioning.  
However, the examiner was of the opinion that the veteran was 
capable of relating adequately to co-workers and supervisors 
from a psychological point of view.  He appeared able to 
understand simple instructions and to concentrate on simple, 
repetitive instructions perhaps for an 8-hour time span.  He 
appeared generally capable of managing his own funds.  

An examination by Y. W. K., M.D., in January 1992 for a 
disability determination culminated in diagnoses of chronic 
and severe low back pain, probably due to degenerative 
disease of the spine; history of chronic alcoholism, with 
peripheral neuropathy on the basis of alcoholism; 
hypertensive vascular disease; recent episodes of venous 
thrombosis; and chronic obstructive pulmonary disease due to 
chronic and heavy smoking.  

The record thereafter is replete with reports of treatment 
for alcohol abuse, including a number of hospitalizations for 
alcohol dependence, and for a multitude of other problems.  A 
VA psychiatric consultation in March 1994, while the veteran 
was hospitalized, shows that the examiner interviewed the 
veteran and his wife and reviewed his extensive medical and 
psychiatric records.  The examiner noted the veteran's long 
history of alcohol dependence and the fact that he had 
undergone numerous inpatient and outpatient treatments for 
this problem.  None of the treatments, the examiner said, had 
helped in any meaningful prolonged abstinence due to the 
veteran's strong denial of how seriously alcohol had 
interfered with his physical and psychosocial condition.  The 
examiner stated that recent stressors within the previous 
three years had included physical disability from a 1991 
stroke that had left the veteran unemployable, the deaths of 
relatives and close friends, family conflicts, and financial 
burdens.  When hospitalized by VA in January 1995, alcohol 
dependence and alcohol intoxication were diagnosed on Axis I, 
and dementia was to be ruled out.  A history of a personality 
disorder with passive-aggressive traits was diagnosed on Axis 
II.  His stressors on Axis IV were family discord.  His 
Global Assessment of Functioning (GAF) at that time was 25.  
The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness.'"  Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995) (quoting the DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) (DSM-IV)).  

When hospitalized by VA in May 1995, major depression was 
diagnosed on Axis I, in addition to alcohol dependence.  When 
hospitalized by VA in January and February 1997, the 
diagnoses on admission were severe recurrent major 
depression, with recent suicide attempt, and alcohol 
dependence.  It was reported that the veteran had been 
brought to the emergency room in an intoxicated state by his 
former spouse, who felt that he was in danger of killing 
himself by drinking too much.  It was further reported that 
the night of his admission, he had gone out and bought a 
large amount of alcohol, stating, "I thought I would just 
drink myself to death."  It was felt that the veteran's 
suicide potential was high due to his recent suicide attempt.  
It was stated that although he was able to call his former 
spouse for help, it appeared that he was very much intent 
upon dying and that this was not a simple gesture.  The final 
diagnoses following detoxification were alcohol dependence 
and mild recurrent major depression.  

The veteran was hospitalized by VA in April and again in 
September 1997 for alcohol dependence and major depression.  
The final diagnoses on the latter occasion included nicotine 
dependence on Axis I.  The diagnoses on Axis III were 
degenerative joint disease of the cervical and lumbar spines; 
coronary artery disease, status post multiple myocardial 
infarctions; hypertension; asbestosis; gastroesophageal 
reflux disease; and chronic sinusitis.  His GAF score was 45 
with his highest GAF in the previous year being 50.  

On a VA neurologic examination in November 1997, the examiner 
stated that despite the compensable evaluation for 
"paralysis of the ulnar nerve," there was no obvious ulnar 
neuropathy on either side.  It was felt that the veteran 
clearly had an old injury consistent with persistent right 
median neuropathy.  Although his recent pain might be partly 
due to right distal median neuropathy, there also seemed to 
be a significant component of right thumb metacarpophalangeal 
(MCP) degenerative joint disease.  It was felt that the 
degenerative joint disease might be more prominent in the 
veteran's right thumb due to the preexisting weakness and 
sensory loss due to the distal right median nerve injury.  
The right median neuropathy would certainly limit the 
veteran's employability; in particular, it was felt that the 
veteran would have difficulty performing his previous work as 
a carpenter or millwright due to motor and sensory deficits 
and pain in the right hand.  The examination report notes 
that an electromyographic study performed in December 1997 
was consistent with right carpal tunnel syndrome and that 
there was no evidence for ulnar neuropathy.  

The attorney-representative has submitted Social Security 
records indicating that the veteran has had no earnings since 
1991.  This is not disputed.  However, the issue is whether 
the veteran is unemployable solely as a result of service-
connected disabilities.  

Although the record shows that the veteran's service-
connected disabilities adversely affect his ability to work, 
even the veteran does not seem to believe that they are 
solely responsible for his unemployability.  When he was 
examined by VA in August 1995, he reported ceasing work due 
to a stroke that caused him to have slow thinking processes 
and some speech impairment.  Entitlement to a total 
compensation rating must be established solely on the basis 
of impairment arising from service-connected disorders.  See 
Blackburn v. Brown, 4 Vet. App. 395, 398 (1993).  There is no 
way on this record that it can reasonably be held that the 
veteran's unemployability is a consequence solely of his 
service-connected disabilities.  Indeed, the thread running 
through this case is the veteran's intractable alcoholism and 
his treatment for many organic and mental problems for which 
service connection is not in effect.  

The Board therefore concludes that the preponderance of the 
evidence is against the claim of entitlement to a total 
compensation rating based on individual unemployability.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
54.  It follows that this claim must be denied.

As the preponderance of the evidence is against the veteran's 
claims, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West Supp. 2001). 




ORDER


An increased evaluation for lumbar spine disability is 
denied. 

An evaluation in excess of 10 percent for right knee 
disability from July 2, 1993, is denied.  

A total compensation rating based on individual 
unemployability is denied.  



		
	Robert E. Sullivan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

